EXHIBIT 10.44


RESOLUTE FOREST PRODUCTS EQUITY INCENTIVE PLAN
AMENDED AND RESTATED RESTRICTED STOCK UNIT AGREEMENT
THIS AMENDED AND RESTATED RESTRICTED STOCK UNIT AGREEMENT, dated as of February
28, 2017 (the “Effective Date”) is made by and between Resolute Forest Products
Inc., a Delaware corporation (the “Company”), and Richard Garneau
(“Participant”).
WHEREAS, the Company has adopted the Resolute Forest Products Equity Incentive
Plan (the “Plan”), pursuant to which restricted stock units may be granted in
respect of shares of the Company’s common stock, par value $0.001 per share
(“Stock”); and
WHEREAS, effective as of November 9, 2015, (the “Date of Grant”), the Human
Resources and Compensation and Nominating and Governance Committee of the
Company (the “Committee”) granted a restricted stock unit award to Participant
subject to the terms of a Restricted Stock Unit Agreement (the “Original
Agreement”).
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree to amend and restate
the Original Agreement in its entirety as follows:
1.Grant of Restricted Stock Unit.
(a)    Grant. On the Grant Date, the Company granted to Participant 148,873
restricted stock units (the “RSUs”), on the terms and conditions set forth in
the Original Agreement and as otherwise provided in the Plan (the "Initial
Grant"). The Original Agreement is hereby superseded and the Initial Grant is
subject to the terms and conditions set forth in this Agreement and as otherwise
provided in the Plan. Each RSU represents the right to receive one share of
Stock as of the Settlement Date (defined in Section 2(b)), to the extent the
Participant is vested in such RSUs as of the Settlement Date, subject to the
terms of this Agreement and the Plan.
(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement.
2.    Terms and Conditions.
(a)    Vesting. Subject to continued employment with the Company or any
Affiliate or Subsidiary or in the case of terminations of employment due to
Retirement as provided in Section 3(a), twenty five percent (25%) of the RSUs
(rounded to the nearest whole restricted


1

--------------------------------------------------------------------------------




stock unit) shall vest on each of the first four anniversaries of the Date of
Grant (each such date, a “Vesting Date”).
(b)    Settlement. The obligation to make payments and distributions with
respect to RSUs shall only be satisfied through the issuance of one share of
Stock for each vested RSU (the “settlement”) and the settlement of the RSUs may
be subject to such conditions, restrictions and contingencies as the Committee
shall determine; provided, however, that in no event shall the number of shares
of Stock issued upon settlement of the RSUs, when added to the number of shares
of Stock issued upon settlement of all other Full Value Awards (as defined in
the Plan) granted to the Participant in 2015, exceed 200,000, and, to the extent
necessary, the Committee may provide for RSUs to be settled by a cash payment as
it determines to be necessary to insure that such limit is not exceeded. The
Company undertakes and agrees not to exercise its right under the Plan to settle
the RSUs in any other means other than Stock, except as otherwise provided in
the preceding sentence. RSUs shall be settled as soon as practicable after the
earliest of (i) the applicable Vesting Date, (ii) an involuntary termination of
employment by the Company or any Affiliate or Subsidiary of a Participant who
will not attain age 55 at any time before the fourth anniversary of the Date of
Grant, (iii) the Vesting Date that immediately follows (A) an involuntary
termination of employment by the Company or any Affiliate or Subsidiary of a
Participant who otherwise meets the criteria for Retirement at any time before
the fourth anniversary of the Date of Grant, but for the receipt of severance,
(B) voluntary termination by the Participant on or after age 55 that does not
constitute a Retirement, or (C) Retirement (as defined in Section 3(a)) within
six months after the Date of Grant, (iv) death, or (v) termination of employment
by reason of Disability. For payment time or events described in clauses (i),
(ii), (iv) and (v), settlement shall in no event be later than March 15 of the
year following the year of such payment time or event, as applicable. For
purposes of this Agreement, each date on which RSUs are settled pursuant to the
preceding sentence shall be a “Settlement Date.” For purposes of this Agreement
and to the extent applicable to the Participant, the term “termination of
employment” shall be interpreted to comply with Section 409A of the Internal
Revenue Code (“Section 409A”). To the extent payments are made during the
periods permitted under Section 409A (including any applicable periods before or
after the specified payment dates set forth in this Section 2(b)), the Company
shall be deemed to have satisfied its obligations under the Plan and shall be
deemed not to be in breach of its payments obligations hereunder.
(c)    Dividend Equivalents and Voting Rights. Participant will from time to
time be credited with the right to receive an additional cash payment (a
“Dividend Equivalent”) equal to the product obtained by multiplying the amount
of each dividend (including extraordinary dividend if so determined by the
Company) declared and paid by the Company on the Stock on a per share basis
during the Vesting Period by the number of RSUs recorded in Participant's
account on the record date for payment of any such dividend. Subject to
continued employment with the Company or any Affiliate or Subsidiary or as
otherwise provided in Section 3, the Dividend Equivalent shall vest and be paid
at the same time and in the same proportion as the Initial Grant. No Dividend
Equivalent shall be accrued for the benefit of Participant with respect to
record dates occurring before, or with respect to record dates occurring on or
after the date, if any, on which Participant has forfeited the RSUs. Participant
shall not be a shareholder of record with respect to the RSUs and shall have no
voting rights with respect to the RSUs.


2

--------------------------------------------------------------------------------




3.    Termination of Employment with the Company.
(a)    Retirement. If the Participant’s employment with the Company, Affiliates
and Subsidiaries terminates as a result of “Retirement” at any time on or after
six months from the Date of Grant has elapsed, then Section 2(a) shall continue
to apply to the Participant and the Participant shall receive settlement of RSUs
following each Vesting Date, unless Section 3(c) applies. For purposes of the
Agreement, “Retirement” means the Participant terminates employment with the
Company, all Affiliates and Subsidiaries under circumstances that do not entitle
the Participant to severance either pursuant to an agreement or policy, plan or
program and such termination occurs on or after: (i) attaining age 58, (ii)
completing at least two years of service, and (iii) having a combined age and
years of service (counting partial years) equal to at least 62.5 points.
(b)    Involuntary Termination and Certain Voluntary Terminations. The
Participant shall become vested in a prorated number of RSUs in the following
circumstances: (1) the Participant’s employment with the Company or any
Affiliate or Subsidiary terminates as a result of Retirement within six months
after the Date of Grant, (2) the Participant voluntarily terminates his
employment with the Company, Affiliates and Subsidiaries on or after age 55 and
the termination does not constitute a Retirement, or (3) the Participant is
involuntarily terminated by the Company or any Affiliate or Subsidiary without
Cause (whether or not the Participant is eligible for Retirement, regardless of
his age at termination and other than due to Disability or death). For purposes
of the preceding, the prorated portion of the RSUs that is vested as of the
Participant’s retirement date or date of termination, as applicable, including
the portion of the RSUs then already vested, shall be the total number of
granted and credited RSUs multiplied by a fraction, the numerator of which shall
be the number of full months elapsed from the Date of Grant through the
Participant’s retirement date or last day worked (in the case of termination)
and the denominator of which shall be 48.
(c)    Death. If the Participant’s employment with the Company or any Affiliate
or Subsidiary terminates due to the Participant’s death, then, in addition to
the RSUs vested as of the date of death under Section 2(a), the RSUs scheduled
to vest on the next scheduled Vesting Date shall also vest on the date of death.
(d)    Disability. If the Participant becomes eligible for long-term disability
benefits under a plan sponsored by the Company, an Affiliate or a Subsidiary,
then, in addition to the RSUs then vested, the RSUs scheduled to vest on the
next scheduled Vesting Date shall also vest on the first date of the long-term
disability period. For the avoidance of doubt, RSUs shall continue to vest
during any short-term disability period.
(e)    Other Termination. If the Participant’s employment with the Company, all
Affiliates and Subsidiaries terminates for Cause or resignation (before
attainment of age 55 and before Retirement eligibility) then all outstanding
RSUs, whether vested but unsettled or unvested, shall immediately terminate.
Notwithstanding anything contained to the contrary in this Section 3, in no
event shall any RSUs be settled before the applicable Vesting Date except if
otherwise determined by the Company.


3

--------------------------------------------------------------------------------




4.    Compliance with Legal Requirements. The granting and settlement of the
RSUs, and any other obligations of the Company under this Agreement, shall be
subject to all applicable federal, provincial, state, local and foreign laws,
rules and regulations and to such approvals by any regulatory or governmental
agency as may be required.
(a)    Transferability. Unless otherwise provided by the Committee in writing,
the RSUs shall not be transferable by Participant other than by will or the laws
of descent and distribution.
(b)    No Rights as Stockholder. The Participant shall not be deemed for any
purpose to be the owner of any shares of Stock subject to RSUs.
(c)    Tax Withholding. All distributions under the Plan are subject to
withholding of all applicable federal, state, provincial, local and foreign
income taxes and social contributions (the “Withholding Obligation”). The
Company may satisfy such Withholding Obligation by any means whatsoever,
including withholding cash from any amount to be settled under this Agreement
and/or any other payment or amounts due to the Participant. Unless otherwise
determined by the Committee, the Company will satisfy its Withholding Obligation
by issuing, upon the settlement of the RSUs, a net number of Stocks to the
Participant equal to the number of Stocks that the Participant would otherwise
be entitled to receive on the Settlement Date minus such number of Stocks with a
value determined on that date equal to any amount required to satisfy the
Withholding Obligation.
5.    Miscellaneous.
(a)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(b)    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, to the attention of the Director,
Corporate Compensation at the Company’s principal executive office.
(c)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


4

--------------------------------------------------------------------------------




(d)    No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving Participant any right to be retained, in any position, as an
employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge Participant at any time for any reason whatsoever.
(e)    Beneficiary. The Participant other than a Participant residing in the
Province of Québec, may file with the Committee a written designation of a
beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. Any notice should be made to the
attention of the Corporate Secretary of the Company at the Company’s principal
executive office. If no designated beneficiary survives the Participant, the
Participant’s estate shall be deemed to be Participant’s beneficiary.
(f)    Québec Participant. The Participant residing in the Province of Québec
may only designate a beneficiary by will. Upon the death of the Participant
residing in the Province of Québec, the Company shall settle the RSUs pursuant
to Section 2(b) of this Agreement to the liquidator, administrator or executor
of the estate of the Participant.
(g)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
(h)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 9 of the Plan.
(i)    Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.
(j)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the day first written above.
RESOLUTE FOREST PRODUCTS INC.


By: S/ Michael S. Rousseau                                  
Michael S. Rousseau
Chairman of the HRCNG Committee
of the Board of Directors




5

--------------------------------------------------------------------------------






Richard Garneau


S/ Richard Garneau                    
Richard Garneau




6